Citation Nr: 1701129	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-23 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation higher than 20 percent for recurrent left ankle sprain.

2. Entitlement to service connection for low back condition.

3. Entitlement to service connection for lymph node condition.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee condition.

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1988, December 1990 to June 1991, and April 1993 to September 1993.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2008 rating decision of the VA Regional Office (RO) in Manchester, New Hampshire, then transferred to the St. Petersburg, Florida Regional Office.  

In January 2016 correspondence the Veteran indicated he planned to obtain representation from an attorney.  He had not since formalized the arrangement including by filing VA Form 21-22a, and remains represented by the Veterans Service Organization (VSO) denoted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran by September 2011 VA Form 9 (Substantive Appeal) checked the proper designation for a Travel Board hearing, i.e., a Board hearing held at a Regional Office.  The hearing was originally scheduled for January 2016, and          the Veteran cancelled it beforehand.  When rescheduled for March 2016, the Veteran's representative cancelled the hearing and requested a later proceeding be scheduled.  Both times, there were grounds for the delay stated to be unavoidable emergency and/or family matters.  

No further hearing was rescheduled. The Veteran should have further opportunity to attend a Travel Board hearing under the aforesaid circumstances.  He is reminded to notify the Regional Office if he no longer wants to attend a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

